Exhibit 10.1

2008 Executive Bonus Structure

Named Executive Officers (“NEO”) covered by the 2008 bonus plan are Michael
Smith, Anthony A. Mirabelli and Gerald M. Laures.

Criteria (100% of eligible bonus as follows)

 

  •  

65% tied to targeted pre-tax profit levels for Cobra Consumer Electronics
segment set by the Compensation Committee based on the Plan for the current year
(except that for Michael Smith the targeted pre-tax profit set by the
Compensation Committee based on the Plan for the current year will be calculated
based on the consolidated results of the Company including the Cobra Consumer
Electronics segment and the Performance Products Limited Segment) with payment
amounts of zero, 50%, 75% and 100% based on performance levels against that
Plan.

 

  •  

35% tied to performance against individual objectives (MBO’s).

Opportunity

 

  •  

25% to 35% of annual base salary (depending upon executive).

Other

 

  •  

Additional upside opportunity of 3% of annual base salary if pre-tax profits
reach levels established by the Compensation Committee in excess of the
Company’s Plan.